Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 8-9, 11, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tiernan et al. (U.S. 2010/0258292A1), in view of D.L. Coursen (2732800). 
Regarding claim 1, Tiernan et al. disclose a method for perforating a downhole formation (refer to abstract) comprising: attaching a gas perforating device (see fig. 6 and para 0049: gases are generated when propellant 30 is ignited) to a wireline (26; para 0029), wherein the gas perforating device comprises one or more propellant filled perforating units (36, see fig. 6), and the one or more propellant filled perforating units (36) each comprise a body section (20) and one or more burst discs (50; para 0049) along the body section (20; also refer to fig. 3); disposing the gas perforating device at a depth within a wellbore (see fig. 6); and detonating the one or more propellant filled perforating units (36; para 0049: the propellant is ignited) to perforate one or more surfaces selected from the group consisting of the wellbore casing, cement, and the downhole formation (para 0009: the gas produced are used to extend the fractures in the downhole formation).
However, Tiernan et al. fail to teach a C02 perforating device wherein the C02 perforating device comprises one or more C02 filled perforating units. 
D.L. Coursen discloses that it is known to use blasting cartridges comprising liquid carbon dioxide, which when heated, produces gas under extremely high pressure inside the cartridges and are released through venting ports. By inserting the cartridges into a borehole, the sudden release of the gas under high pressure produces a highly satisfactory shattering action without any danger of setting a dusty or gassy mine on fire. Blasting cartridge assemblies of this type are in use today, particularly in dangerous coal mines (refer to col. 1 lines 20-34).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tiernan et al.  and D.L. Coursen to have substituted the one or more propellant filled perforating units of Tiernan et al. with one or more C02 filled perforating units, for the purpose of design optimization since its known to use liquid carbon dioxide to produce highly satisfactory shattering action/perforation in boreholes, as taught by Tiernan et al.
Regarding claims 3 and 11, the combination of Tiernan et al. and D.L. Coursen teach all the features of this claim as applied to claims 1 and 8; Tiernan et al. further disclose radially positioning the one or more C02 filled perforating units within the wellbore (see figs.1-6).  
Regarding claims 5 and 19, the combination of Tiernan et al. and D.L. Coursen teach all the features of this claim as applied to claims 1 and 13; Tiernan et al., as modified by D.L. Coursen further disclose wherein the CO2 perforating device comprises two or more CO2 filled perforating units (see fig. 5).
However, the combination of Tiernan et al. and D.L. Coursen fail to teach the two or more C02 filled perforating units to discharge at different perforating pressures.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tiernan et al. and D.L. Coursen to have the two or more C02 filled perforating units discharge at different perforating pressures, since reservoir pressure increases with depth, thus perforating and fracturing different zones will be done at different perforating pressures.
Regarding claim 6, the combination of Tiernan et al. and D.L. Coursen teach all the features of this claim as applied to claim 1 above; Tiernan et al. further disclose the perforating device comprises two or more filled perforating units (see fig. 5 and refer to para 0030), the method further comprising detonating the two or more filled perforating units at different times and at different depths (see fig. 5 and refer to paragraph 0030).  
Regarding claim 8, Tiernan et al. disclose a method for perforating a downhole formation (refer to abstract), comprising: disposing a well tool (see fig. 6) in a wellbore (10), the well tool comprising one or more vessels (20) filled with a propellant (30); rapidly heating the propellant via an electrical charge (para 0030: the propellant is ignited via an electric match device) within the one or more vessels (in order to ignite the propellant 30 with the match, the electric match device will have to within and/or in contact with the propellant 30) to form high pressure gas (refer to para 0049); rupturing burst discs (50) with the high pressure gas (see fig. 6 and refer to para 0049); and after the rupturing ruptures the burst discs, discharging the high pressure gas via one or more directional outlets (24) associated with each of the one or more vessels (20) to perforate the downhole formation (para 0009: the gas produced are used to extend the fractures in the downhole formation).
However, Tiernan et al. fail to teach the one or more vessels filled with carbon dioxide liquid. 
D.L. Coursen discloses that it is known to use blasting cartridges comprising liquid carbon dioxide, which when heated, produces gas under extremely high pressure inside the cartridges and are released through venting ports. By inserting the cartridges into a borehole, the sudden release of the gas under high pressure produces a highly satisfactory shattering action without any danger of setting a dusty or gassy mine on fire. Blasting cartridge assemblies of this type are in use today, particularly in dangerous coal mines (refer to col. 1 lines 20-34).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tiernan et al.  and D.L. Coursen to have substituted the one or more propellant filled perforating units of Tiernan et al. with one or more C02 filled perforating units, for the purpose of design optimization since its known to use liquid carbon dioxide to produce highly satisfactory shattering action/perforation in boreholes, as taught by Tiernan et al.
Regarding claim 9, the combination of Tiernan et al. and D.L. Coursen teach all the features of this claim as applied to claim 8 above; Tiernan et al., as modified by D.L. Coursen, further disclose wherein the well tool comprises two or more vessels (see fig. 5), the method comprising: disposing the well tool at first depth within the wellbore and rapidly heating and discharging a first of the two or more vessels (para 0030: the wireline lowers the perforating tool wherein the first stage can be fired at a first time); disposing the well tool at a second depth within the wellbore and rapidly heating and discharging a second of the two or more vessels (refer to para 0030: the shots are performed at differing times during one trip).
Regarding claim 13, Tiernan et al. disclose a system for perforating a downhole formation (refer to abstract), comprising: a well tool (see fig. 6) disposed on a wireline (26; para 0029), the well tool comprising: one or more vessels (20) filled with a propellant (30); one or more directional outlets (24) associated with each of the one or more vessels (20); an electrical charge generation device para 0030: the propellant is ignited via an electric match device) configured to rapidly heat the propellant to form a high pressure gas (refer to para 0049); one or more burst discs (50) associated with each of the one or more vessels (20) configured to discharge the high pressure gas  through the one or more directional outlets (24).
However, Tiernan et al. is silent to an actuation mechanism configured to activate the electrical charge generation device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tiernan et al., to include an actuation mechanism for activating the electric match device when used as the igniter. 
However, Tiernan et al. also fail to teach the one or more vessels filled with carbon dioxide liquid. 
D.L. Coursen discloses that it is known to use blasting cartridges comprising liquid carbon dioxide, which when heated, produces gas under extremely high pressure inside the cartridges and are released through venting ports. By inserting the cartridges into a borehole, the sudden release of the gas under high pressure produces a highly satisfactory shattering action without any danger of setting a dusty or gassy mine on fire. Blasting cartridge assemblies of this type are in use today, particularly in dangerous coal mines (refer to col. 1 lines 20-34).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tiernan et al.  and D.L. Coursen to have substituted the one or more propellant filled perforating units of Tiernan et al. with one or more C02 filled perforating units, for the purpose of design optimization since its known to use liquid carbon dioxide to produce highly satisfactory shattering action/perforation in boreholes, as taught by Tiernan et al. 
Regarding claim 14, the combination of Tiernan et al. and D.L. Coursen teach all the features of this claim as applied to claim 13 above; Tiernan et al., as modified by D.L. Coursen, further disclose wherein when the system comprises two or more vessels (20; see fig. 5), the two or more vessels are disposed in series relative to one another (see fig. 5), wherein the bottom of a first vessel is positioned above the top of a subsequent additional vessel (see fig. 5).  
Regarding claim 20, the combination of Tiernan et al. and D.L. Coursen teach all the features of this claim as applied to claim 13 above; Tiernan et al., as modified by D.L. Coursen, further disclose wherein the one or more vessels (20) filled with carbon dioxide are vacuum insulated vessels (fig. 6 shows upper section of 120 contain propellant 30 sealed from 40 and lower section sealed by disc 50).
Claims 2, 10, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tiernan et al. (U.S. 2010/0258292A1), in view of D.L. Coursen (2732800) as applied to claim 1 above and further in view of Harrigan et al. (U.S. 2021/0277724A1).
Regarding claims 2, 10, 12, and 18, the combination of Tiernan et al.  and D.L. Coursen teach all the features of this claim as applied to claims 1, 8, and 13 above; Tiernan et al. disclose disposing the well tool at a desired depth within the wellbore (see fig. 6) and radially positioning the one or more vessels within the wellbore proximate to an internal surface of the wellbore (see figs. 5 and 6).
However, the combination of the Tiernan et al.  and D.L. Coursen fail to teach stabilizing a position of the C02 perforating device within the wellbore by a positioning member.
Harrigan et al. teach a wellbore perforating tool (460, see fig. 6B) comprising stabilizers/positioning member (400) for stabilizing the perforating to within the wellbore (20; para 0032-0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tiernan et al.  and D.L. Coursen to include stabilizers, as taught by Harrigan et al., for stabilizing a position of the C02 perforating device within the wellbore.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tiernan et al. (U.S. 2010/0258292A1), in view of D.L. Coursen (2732800) as applied to claim 1 above, and further in view of Ferguson et al. (U.S. 2016/0145989A1). 
Regarding claim 4, the combination of Tiernan et al. and D.L. Coursen teach all the features of this claim as applied to claim 1 above; however, the combination of Tiernan et al.  and D.L. Coursen is silent to wherein two or more C02 filled perforating units are detonated simultaneously.  
Ferguson et al. disclose a perforating assembly (22, fig. 2) in a wellbore comprising zones (38a-c), wherein multiple zones could be perforated simultaneously (refer to para 0026). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tiernan et al.  and D.L. Coursen to detonate two or more C02 filled perforating units simultaneously, for perforating multiple zones simultaneously, as taught by Ferguson et al.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tiernan et al. (U.S. 2010/0258292A1), in view of D.L. Coursen (2732800) as applied to claim 1 above; and further in view of Hales et al. (U.S. 2015/0240607A1).
Regarding claim 7, the combination of Tiernan et al. and D.L. Coursen teach all the features of this claim as applied to claim 1 above; however, the combination of Tiernan et al. and D.L. Coursen is silent to after detonation of the CO2 perforating device, retrieving the CO2 perforating device from the wellbore, replacing one or more burst discs associated with each of the one or more CO2 filled perforating units, refilling each of the one or more CO2 filled perforating units with liquid CO2 such that the CO2 perforating device can be used in a subsequent perforation operation.
Hales et al. teach a perforating apparatus (see figs. 3A, 3B), wherein the charge carrier is re-usable and not destroyed upon detonation (refer to para 0034).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Tiernan et al., D.L. Coursen, and Hales et al. before him or her, to include: after detonation of the CO2 perforating device, retrieving the CO2 perforating device from the wellbore, replacing one or more burst discs associated with each of the one or more CO2 filled perforating units, refilling each of the one or more CO2 filled perforating units with liquid CO2, for the predictable result of re-using the CO2 perforating device at different perforation operations. 
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tiernan et al. (U.S. 2010/0258292A1), in view of D.L. Coursen (2732800) as applied to claim 13 above, and further in view of Hromas et al. (U.S. 2005/0178554A1).
Regarding claims 15-16, the combination of Tiernan et al. and D.L. Coursen teach all the features of this claim as applied to claim 13 above; however, the combination of Tiernan et al. and D.L. Coursen fail to teach wherein the system comprises two or more vessels disposed in parallel, configured to perforate at a same depth; wherein the system comprises vessels arranged in series and in parallel, where two or more vessels are configured to perforate at a same depth and two or more vessels are configured to perforate at a different depth.  
Hromas et al. teach two or more vessels (224) disposed in parallel (see fig. 3), configured to perforate at a same depth (see fig. 3: charges 224 will perforate at same depth); wherein the system comprises vessels (224) arranged in series and in parallel (see fig. 3), where two or more vessels are configured to perforate at a same depth (first 3 vessels arranged in parallel will perforate at the same depth) and two or more vessels are configured to perforate at a different depth (any of two charges 224 arranged in series and below the first 3 arranged in parallel will perforate at different depths). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tiernan et al., D.L. Coursen, and Hromas et al. before him or her, to the system comprises two or more vessels disposed in parallel, configured to perforate at a same depth; wherein the system comprises vessels arranged in series and in parallel, where two or more vessels are configured to perforate at a same depth and two or more vessels are configured to perforate at a different depth, as taught by Gilliat et al., for the of optimizing the perforation system at different wellbore zones. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tiernan et al. (U.S. 2010/0258292A1), in view of D.L. Coursen (2732800) as applied to claim 13 above, and further in view of Robey et al. (U.S. 2017/0175500A1).
Regarding claim 17, the combination of Tiernan et al. and D.L. Coursen teach all the features of this claim as applied to claim 13 above; however, the combination of Tiernan et al. and D.L. Coursen fail to teach a packing element to control a position of the well tool within a wellbore.
Robey et al. teach a perforating string (12, fig. 1) and a packing element (26) to control a position of the well tool within a wellbore (16; see fig. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tiernan et al. and D.L. Coursen to include a packing element, as taught by Robey et al., to control a position of the well tool within a wellbore
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on at least one of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See new ground of rejection over Tiernan et al. (U.S. 2010/0258292A1) above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARAS P BEMKO/Primary Examiner, Art Unit 3672 

/Y.A/07/12/2022